                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JAMES LAVELL HARRIS,                               Case No. 19-cv-03317-SI
                                   8                     Petitioner,
                                                                                            ORDER OF DISMISSAL
                                   9              v.

                                  10     PEOPLE OF THE STATE OF
                                         CALIFORNIA,
                                  11
                                                         Respondent.
                                  12
Northern District of California
 United States District Court




                                  13           On September 23, 2019, the court determined that the pro se petition for writ of habeas

                                  14   corpus failed to state a claim upon which habeas relief may be granted. Docket No. 7. The court

                                  15   granted petitioner leave to file an amended petition no later than October 25, 2019, cautioning him

                                  16   that failure to file an amended petition by the deadline would result in the dismissal of this action.

                                  17   Id. at 3. Petitioner did not file an amended petition, and the deadline by which to do so has passed.

                                  18   For the foregoing reasons, and the reasons stated in the order of dismissal with leave to amend, this

                                  19   action is DISMISSED for failure to state a claim upon which habeas relief may be granted. The

                                  20   clerk shall close the file.

                                  21           IT IS SO ORDERED.

                                  22   Dated: December 2, 2019

                                  23                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  24                                                    United States District Judge
                                  25

                                  26
                                  27

                                  28
